Bartholomew, J.
(dissenting.) In a proper case the principles of law stated in the majority opinion would receive my unqualified con'currence; but I am obliged to dissent in this case, because I think these principles are misapplied. The case turns entirely upon the construction of the contract set forth in the opinion. The trial court under the pleadings and proofs held that contract to be a present and general guaranty upon the part of Brandenburg to the extent named. The majority opinion holds that the contract is without force against Brandenburg as a guaranty; that it is a contract on the part of Mrs. Hall to pay interest in which it is incidentally stated, not that Brandenburg had guaranteed, but that he had agreed that he would guaranty; thus making further action on his part necessary before he would incur any liability as guarantor. Plaintiff declared upon the contract as a present guaranty, and set it up in Ticec verba as a part of the complaint. There was no demurrer. Brandenburg answered, but on the trial objected to the introduction of any evidence under the complaint. In this court he urges in support of his objection that construction of the contract which my associates deem correct. To me it seems that two elementary principals require a different result. The first is that a contract should always be construed as to affect the intent of the parties, unless such construction does actual violence to the language used. The second is that defective averments in a pleading may be cured by the averments of the adversary. When appellant made his objection to the introduction of any evidence under the complaint, his answer, which was on file, contained the following: “ This defendant denies that the plaintiff ever extended credit to the defendant Mabel E. Hall as alleged in the complaint, or in any sense or manner whatever, under the provisions of the agreement, a copy of which is attached to said complaint, marked ‘ Exhibit A,’ and denies that the plaintiff, in giving any credit to the defendant Mabel E. Hall, ever relied upon or considered the guaranty expressed in said agreement.” Both parties, by their pleadings, treated the agreement as a present guaranty. Plaintiff alleged that “the defendant Bradenburg, for value, and for the purpose of enabling the defendant Mabel E. Hall to purchase goods on *480credit for use on said farm, guaranteed in writing the grocery-bill contracted for groceries used thereon.” Brandenburg, for defense, in effect admits the guaranty, but denies that plaintiff extended the credit upon the strength thereof. Could a court, under those circumstances, be expected to rule that there was no guaranty simply because the language used might more naturally be differently construed? When the court finally charged the jury it had before it, not only the pleadings but the testimony of Mr. Brandenburg, wherein he says: “I never knew the guaranty was used until Mr. Parlin came to me. * * * I told him we had modified the terms of the guaranty as he showed it to me at that time to cover supplies, verbally.” And speaking of another merchant to whom the Halls had applied for groceries, he said: “ I told him to have them come in and leave the written guaranty.” The court also knew that on the day of the date of said guaranty Mr. Brandenburg had contracted to sell to Mrs. Hall a section of land, to be paid for out of the crops to be raised thereon by Mrs. Hall; that this guaranty was given to insure her ability to raise such crops; that there was no claim by either party that there was any guaranty or agreement to guaranty other than or different from the contract set out in the complaint; that this contract, which the majority opinion says was simply a promise on her part to pay interest, was delivered to and left in the possession of Mrs. Hall, to be used by her whenever she required the goods as therein specified. Under these circumstances I think the trial court committed no error in holding that Mr. Brandenburg, when he signed said contract, intended to bind himself as guarantor to any person who should furnish the goods in reliance upon and in accordance with the terms of said contract, and that he knew that Mrs. Hall, in receiving the contract, so understood it. Our statute says (Comp. Laws, § 3564): “If the terms of a promise are in any respect ambiguous or uncertain, it must be interpreted in the sense in which the promisor believed, at the time of making it, that the promisee understood it.” The next section reads: “ Particular clauses of a contract are subordinate to its general intent.” Section 3568 reads: “Words in a contract, which are wholly inconsistent with its *481nature, or with the main intent of the parties, are to be rejected.” It cannot be disputed tbat the main intention of tbe parties to tbis contract was to create a present guaranty on tbe part of Mr. Brandenburg and a promise on tbe part of Mrs. Hall to refund to Mr. Brandenburg all amounts tbat be might pay under sucb guaranty, witb twelve per cent, interest thereon. If there are any words in tbe contract inconsistent witb tbat intention they must be rejected. In Belloni v. Freeborn, 63 N. Y. 383, it is said: “ In guaranties, letters of credit, and other obligations of sureties, tbe terms used and tbe language employed are to have a reasonable interpretation, according to tbe intent of tbe parties as disclosed by tbe instrument read in tbe light of tbe surrounding circumstances and the purposes for which it was made.” In McNaughton v. Conkling, 9 Wis. 316, it was contended, as in tbis case, tbat tbe agreement was only an offer to guaranty by some subsequent proceeding, but tbe coui't said: “We have no doubt tbat tbe words of tbe letter amount to and were designed as a present undertaking of guaranty, needing only to be acted upon by any one for whom they were intended, witb notice to tbe writer in order to bind him. It is true tbe future tense is used, ‘I will guaranty,’ etc., but tbis form is frequently used in instruments which are intended as present agreements without anything further being necessary to bind tbe party using it.” And to same effect see Carman v. Elledge, 40 Iowa 409; Talmadge v. Williams, 27 La. Ann. 653. Nor do I think it correct to say as matter of law tbat plaintiff did not sell tbe goods relying upon tbe guaranty, simply because be bad never seen tbe guaranty. He was informed by tbe Halls tbat Mr. Brandenburg had guarantied their bill to a certain amount, and sold tbe goods relying upon tbat fact. If, under these circumstances, tbe contract bad been a clear, explicit, and unequivocal guaranty, tb.e liability of tbe guarantor could not, as I think, be questioned under tbe authorities cited in tbe prevailing opinion. And if tbe contract in tbis case was properly construed as sucb guaranty, the same rule would, of course, apply. When a guaranty in fact exists, and a party acts upon tbe strength of it, and in strict accordance witb its terms, it would be unreasonable tbaftbe guarantor should not be bound *482because such party did not read tbe guaranty or was. not informed of its exact language. In my judgment there is no question of estoppel in the case, and no question of the right of a third party to sue upon a contract made for his benefit. It is, .as I think, simply a question between a guarantor and guarantee, and I fear that the court by its too literal adherence to the strict letter of the wording has relieved appellant of a liability that he fully intended to incur when he signed the contract.